June 4, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    KHYATI UNDAVIA, MINU RX LTD, AND MINU GP, LLC, Appellants

NO. 14-15-00295-CV                          V.

     AVANT MEDICAL GROUP, P.A. D/B/A INTERVENTIONAL SPINE
     ASSOCIATES AND BRETT L. GARNER, D/B/A ALLIED MEDICAL
                       CENTERS, Appellees
                ________________________________

      Today the Court heard its own motion to dismiss the interlocutory
permissive appeal from the order signed by the court below on March 20, 2015.
Having considered the motion and found it meritorious, we order the appeal
DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Khyati Undavia, Minu RX Ltd., and Minu GP, LLC.


      We further order this decision certified below for observance.